Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 06/17/2022 is acknowledged.
Specification objections in the Office action of 03/22/2022 are withdrawn. Amendment to specification has been entered. 
Claim objections in the Office action of 03/22/2022 are withdrawn.
Claim rejections under 35 U.S.C. § 112 in the Office action of 03/22/2022 are withdrawn.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Sealing device as claimed in independent claims 1, 9, and 20 of the instant application. The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
US 10,408,248 (Safry et al.) discloses a sealing device (Figures 1-31) as claimed with a grommet (38) having a grommet shaft, an insert (36) having an insert shaft, a locking pin having a pin shaft, and an air gap between insert shaft and grommet shaft. Safry is silent about (a) the insert shaft including a plurality of legs that are separated from each other to facilitate the insert shaft in flexing radially outward, each of the plurality of feet extending from an end of a respective one of the plurality of legs, and wherein the plurality of feet are configured to push the grommet shaft to flex radially outwardly as the locking pin is driven into the insert through hole to cause 3Response to Non-Final Office Action of March 22, 2022the grommet shaft to flex and sealingly engage a flat or deformed edge that extends along an object surface to form a seal on a side of the one or more objects (for claim 1), (b) the insert forming an upper inner surface and a lower inner surface that define the insert through hole, the upper inner surface forming a cylindrical shape, the lower inner surface extending from the upper inner surface and having a partial conical shape (for claim 9), and (c) the air gap that enables the insert shaft to push the grommet shaft to flex radially outwardly as the locking pin is driven into the insert through hole in order to cause the grommet shaft to engage a flat or deformed edge extending  along a second object surface to form a second seal on a second side of the object (for claim 20).     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 7,954,206 (Scroggie et al.) discloses a grommet assembly with a grommet 14 having a grommet shaft and grommet bore hole, an insert 16, and a pin 12 having a pin shaft. Scroggie is silent about (a) the insert including an insert shaft insertable into grommet bore hole, the insert define an insert through hole extending through the insert shaft, the insert shaft including a plurality of legs that are separated from each other to facilitate the insert shaft in flexing radially outward, each of the plurality of feet extending from an end of a respective one of the plurality of legs, and wherein the plurality of feet are configured to push the grommet shaft to flex radially outwardly as the locking pin is driven into the insert through hole to cause 3Response to Non-Final Office Action of March 22, 2022the grommet shaft to flex and sealingly engage a flat or deformed edge that extends along an object surface to form a seal on a side of the one or more objects (for claim 1), (b) the insert including an insert shaft insertable into grommet bore hole, the insert define an insert through hole extending through the insert shaft, the insert forming an upper inner surface and a lower inner surface that define the insert through hole, the upper inner surface forming a cylindrical shape, the lower inner surface extending from the upper inner surface and having a partial conical shape (for claim 9), and (c) the insert including an insert shaft insertable into grommet bore hole, the insert define an insert through hole extending through the insert shaft, the air gap that enables the insert shaft to push the grommet shaft to flex radially outwardly as the locking pin is driven into the insert through hole in order to cause the grommet shaft to engage a flat or deformed edge extending  along a second object surface to form a second seal on a second side of the object (for claim 20).        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675